The plaintiff, appellant herein, a manufacturing concern in the city of Columbus, was having part of its property *Page 5 
appropriated for inclusion in an expressway project, and it entered into a contract with the defendant, appellee herein, to purchase property owned by him.
The plaintiff states this property "* * * was and is situated immediately west of other lands owned by the plaintiff and was situated approximately in the center of an area which the plaintiff was under great need and compulsion to acquire if it was to continue in business at its present location, * * *."
According to the plaintiff, there had been extended negotiations from August 1954 until December 12, 1955, when the defendant executed and placed in the hands of a real estate broker an offer in writing, signed by the defendant, proposing to sell the premises to the plaintiff for the sum of $8,000. The offer was accepted in writing by the president of the plaintiff corporation on December 20, 1955. When the abstract of title was delivered it was disclosed that defendant's title was not merchantable by reason of "certain readily correctable defects," which the defendant attempted to correct by an action to quiet title in the Court of Common Pleas of Franklin County, Ohio. The final judgment quieting title was entered on or about August 14, 1956.
It is alleged also that after repeated requests that the defendant expedite the completion of the contract for the sale, plaintiff commenced an action for specific performance of the contract on December 19, 1956, and after filing the action the defendant disclosed for the first time that he was a married man; and, although the contract of sale required him to deliver a deed with release of dower, he did not deliver a deed with such release and thereby frustrated the plaintiff's title unless an additional sum of money was paid. Although the original contract called for a purchase price of $8,000, the plaintiff alleged that it was "compelled to accede to defendant's demand that he be paid $15,000 to obtain delivery of a deed signed by himself and his wife, and did in fact, on or about February 18, 1957, pay such amount and obtain such conveyance."
Plaintiff then filed this action to recover the $7,000 over and above the agreed contract price, and damages of $10,000 due to expense and loss caused by increases in the costs of construction and the movement of equipment which resulted from defendant's *Page 6 
"wilful refusal and delay, to complete his duly contracted obligation."
The plaintiff states in its brief that this case brings into focus the doctrine referred to as "business compulsion," which it feels has been recognized by the Ohio courts, although the term has not been referred to specifically in any of the Ohio cases. Plaintiff refers also to the general rule stated in 18 Ohio Jurisprudence (2d), 487, Section 7, wherein it is stated:
"The early common-law doctrine of duress has gradually expanded and broken through its original limitations, with the result that the doctrine of `business compulsion' has been adopted or recognized in many states in this country. Broadly speaking, `business compulsion' is a species of duress, not the common-law duress to be sure, but duress clothed in modern dress. It seems to be established as a general rule, at least in this country, that the payment of money or the making of a contract may be under such circumstances of business necessity or compulsion as will render the same involuntary and entitle the party so coerced to recover the money paid, or excuse him from performing the contract. But `business compulsion' is not established merely by proof that consent was secured by the pressure of financial circumstances. The fear of some impending peril or financial injury, or the mere fact that one acts with reluctance, does not constitute duress. It must be such a threat that, in conjunction with other circumstances and business necessity, the party so coerced would fear a loss of business unless he does so enter into the contract as demanded."
The plaintiff also cited the cases of Administrators of Hough
v. Hunt, 2 Ohio, 495, 502; Peters, Richter  Co. v. RailroadCo., 42 Ohio St. 275; Alms  Doepke Co. v. Young, 20 Ohio Law Abs., 325; Rosenberg v. Callam, 37 Ohio Law Abs., 9, as supporting its contention that the "business compulsion" doctrine has been recognized by the Ohio courts.
The trial court sustained a demurrer to the petition, and a demurrer to the amended petition, and in both rulings the trial judge doubted that the doctrine of "business compulsion" was recognized in Ohio. However, he sustained the demurrers on the ground that the plaintiff had the choice of proceeding with its action in specific performance, under which action it could have obtained a deed from the husband but could not have compelled *Page 7 
the wife to release her dower (Grundstein v. Suburban MotorFreight, Inc., 92 Ohio App. 181); that it was the inability to compel the release of dower which put the plaintiff in this dilemma rather than any "business compulsion"; that the additional amount of money was paid to obtain the wife's signature, she not being a party to the original contract of sale. The trial judge thought that it was inconsistent for the contract to call for a release of dower and for the plaintiff to assert that it did not know that the seller was married. (SeeFindley v. Davis, Jr., 100 Ohio App. 316.) Since plaintiff obtained more (signature of defendant's wife) than it could have obtained had it continued to prosecute the action for specific performance, it would appear that the action of the trial court was correct and the judgment will be, and hereby is, affirmed.
Judgment affirmed.
BRYANT, J., concurs.